Citation Nr: 1526708	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  09-03 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and/or anxiety disorder.  

2.  Entitlement to service connection for residuals of broken ribs.  

3.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1985 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested a video hearing before a Veterans Law Judge.  Such a hearing was originally scheduled for February 2014, but the Veteran did not report for his hearing.  According to the Veteran's representative, however, the Veteran had relocated and did not receive notice of his hearing, and a new hearing was requested.  In fact, a copy of the notice letter regarding the February 2014 hearing was returned to VA as undeliverable.  

A second video hearing was scheduled for November 2014; again, however, the Veteran did not appear.  The October 2014 notice letter regarding this hearing was sent to an address in Illinois.  In November 2014, however, the Veteran filed a claim for nonservice-connected pension in which he listed a Florida address as his current address of record.  Thus, it again appears he was not provided timely notice of his requested hearing.  In a May 2015 statement, the Veteran has again confirmed his desire for a Board hearing.  As such, this appeal is remanded to the agency of original jurisdiction (AOJ) to afford the Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing in proper docket order before a Veterans Law Judge.  He should be afforded appropriate notice of the time, date, and location of this hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

